Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered September 13, 1991, which, insofar as appealed from, granted plaintiffs’ motion to dismiss the first and fourth affirmative defenses of lack of subject matter jurisdiction, unanimously affirmed, with costs.
The Supreme Court has statutory jurisdiction to entertain an action to recover a rent overcharge and power to award treble damages where the landlord fails to disprove willfulness (McKinney’s Uncons Laws of NY § 8632 [a] [1] [f| [Emergency Tenant Protection Act § 12; L 1974, ch 576, § 4, as amended]; Smitten v 56 MacDougal St. Co., 167 AD2d 205; see also, CPLR 213-a). Concur — Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.